Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on May 2, 2022 is acknowledged.
3.	Claim 2 has been cancelled.
4.	Claims 1 and 3-11 are pending in this application.

Priority
5.	Applicant claims foreign priority to JP 2009-122096 and JP 2010-071774. The certified copies have been received by the Office. However, English translation have not been provided. Therefore, the foreign priority dates have not been perfected. Thus, the effective filing date of instant application is May 19, 2010 until the foreign priority dates are perfected. 

Information Disclosure Statement
6.	The information disclosure statements (IDS) submitted on 10/20/2020 and 11/13/2020 have been considered.
	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Restriction
7.	Applicant’s election without traverse of Group 1 (claims 1, 3-7) and the election of SEQ ID NO: 4 as the species of LYPD1 protein in the reply filed on May 2, 2022 is acknowledged. Restriction is deemed to be proper and is made FINAL in this office action. Claims 8-11 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. A search was conducted on the elected species of SEQ ID NO: 4, and prior art was found. Claims 6-7 are withdrawn from further consideration as being drawn to nonelected species. Claims 1 and 3-5 are examined on the merits in this office action.


Objections
8.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The present invention provides an angiogenesis inhibitor...” at line 1 of the abstract. Further, at line 5, the abstract recites, "…also provides..." Applicant should correct these informalities. See MPEP 608.01(b). For example, the abstract may be amended to recite, “An angiogenesis inhibitor containing as an active ingredient…is described.”
9.	The Brief Description of the Drawings refers to “a green color” (see text at paragraphs [0031], [0035], [0038], [0039], [0040], [0041]). Color Drawings have not been submitted and therefore, there is no “green color”. Either color drawings/phots need to be submitted or the description of the Figures should be amended for clarity.
10.	The use of the trademarks “Matrigel”, “MetaXpress”, “UpCell”, “ImageXpress”, “TaqMan”, “Silencer”, “Lipofectamine” have been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
	Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
11.	Claim 1 is objected to for the following minor informality: claim 1 contains the acronym “LYPD1”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., LY6/PLAUR domain containing 1 (LYPD1). The abbreviations can be used thereafter.
Rejections
35 U.S.C. 112(a)
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The courts have stated:
	“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using 	"such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 	1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
	
In the instant case, the claims are drawn to a method for treating an angiogenesis-related disease in a subject in need thereof, the method comprising administering an angiogenesis inhibitor comprising, as an active ingredient, a LYPD1 protein or derivative thereof, or a part thereof…(see claim 1) and “…or has at least 85% sequence identity with a sequence selected from SEQ ID NOS: 1-14 and 19” (see claim 5). The generic statements “a derivative thereof, or a part thereof and at least 85% sequence identity to SEQ ID NOS: 1-14 and 19” do not provide ample written description for the compounds since the claims do not describe a single structural feature. The specification does not clearly define or provide examples of what qualify as compounds of the claimed invention.  
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable claims 1 and 5 are broad generics with respect all possible peptides and fragments encompassed by the claims. The possible structural variations are limitless to any class of peptides and peptides, peptide derivatives and peptide fragments, and make up the class of peptides. It must not be forgotten that the MPEP states that if a peptide is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.  Here, though the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond compounds disclosed in the examples in the specification. Moreover, the specification lack sufficient variety of species to reflect this variance in the genus since the specification does not provide any examples of what peptides are encompassed within at least 85% sequence identity to the peptides, and peptide fragments thereof. The specification is void of organic molecules that functions as a peptide-like molecule that qualify for the functional characteristics claimed as a peptide or a peptide-like molecule or other peptidic molecules that can form peptide bonds, and other synthetic peptide or peptide-like molecule that can function as peptides/ amino acids. 
The specification discloses sequences SEQ ID NOs: 1-14 and 19. The working example describes PEP-1 (SEQ ID NO: 1) (see examples). The elected species, SEQ ID NO: 4, is a 141 residue protein sequence. A protein sequence having at least 85% sequence identity to instant SEQ ID NO: 4 would be 141 x 0.85 = 120 amino acids that must be the same. That implies that 21 residues may be different. There are 20 naturally occurring amino acids, thus, 2120 = 2,8 x 1026 different possibilities. Instant specification does not define what peptides are encompassed within the term “parts thereof”. Again, the elected species, SEQ ID NO: 4 is a 141mer residue peptide. What portions or parts of the 141mer is required to maintain the same function as claimed? The working example 13 describes expression and purification of recombinant LYPD1 protein. The working example 15 describes the effects of recombinant LYPD1 on formation of vascular endothelial networks. The specification does not describe any derivatives and fragments thereof that has the same function as the recombinant LYPD1 full lengths sequence. Description of SEQ ID NOs: 1-14 and 19 is not sufficient to encompass numerous other peptides and peptide fragments that belong to the same genus. For example, there are varying lengths, varying amino acid compositions, and numerous distinct qualities that make up the genus. There is not sufficient amount of examples provided to encompass the numerous characteristics of the whole genus claimed.  
Yampolsky et al (Genetics, 2005, 170: 1459-1472) teach the exchangeability rate of amino acid substitutions (see Table 3). Each amino acid substitution can drastically alter the peptide’s functionality and property.
From the teachings of Yampolsky et al, the amino acid substitutions can have drastic effect on the function and property of the protein(s).  
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.


35 U.S.C. 112(b)
14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
16.	Claim 5 recites, “The method according to claim 1, wherein the LYPD 1 protein has the sequence selected from SEQ ID NOS: 1-14 and 19, or has at least 85% sequence identity with a sequence selected from SEQ ID NOS: 1-14 and 19.” First, the transitional phrase “selected from the group consisting of” is missing from the claim. Thus, the metes and bounds of the claim is unclear. Additionally, some of the sequences are not protein sequences. For example, SEQ ID NOs: 1, 3, 5, 7, 9, 11 and 13 are listed as “DNA sequence” in the sequence listing. Therefore, “…wherein the LYPD 1 protein has the sequence selected from SEQ ID NOs: 1-14 and 19…has at least 85% sequence identity with a sequence selected from SEQ ID NOs: 1-14 and 19” is indefinite.




35 U.S.C. 102
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18.	Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (KR20160021058, filed with IDS).
20.	Kim et al teach the same protein sequence as instant SEQ ID NO: 4 (see SEQ ID NO: 7). Kim et al teach a method of treating cancer, wherein the cancer is colon cancer and prostate cancer, by administering LYPD1 gene and LYPC1 protein activity inhibitor (see claims, and p.3, 7th paragraph, English translation). This meets the limitation of instant claims 1, 3-5. Because the reference teaches all of the active method steps, i.e., the same patient population and the same protein (i.e., SEQ ID NO: 4), the reference anticipates instant claims 1 and 3-5.	



Improper Markush
21.	  Claims 1, 3 and 5 are rejected on the judicially created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F. 2d 716, 721-22 (CCPA 1980) and Ex parte Hazumi, 3 USPQ 2d 1059, 1060 (BPAI 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The compounds claimed in claims 1 and 5 do not share a common structural feature and a common use. For example, LYPD1 protein involves amino acids and peptide bonds; a vector for expressing the LYPD1 protein involves nucleic acids and other components such as open reading frames; and cells expressing the same involve different cells that do not share a common core structure with the amino acids and nucleic acids.  The diseases claimed in claim 3 do not share a common cells/organs, patient population and end points.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).
CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654